ITEMID: 001-82276
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: YILDIRIM v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson
TEXT: The applicant, Mr Halil Yıldırım, is a Turkish national who was born in 1966 and lives in Şanlıurfa. He was represented before the Court by Mr M. A. Altunkalem, a lawyer practising in Diyarbakır. The Turkish Government (“the Government”) did not designate an Agent for the purposes of the proceedings before the Court.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was working as a driver at the Şanlıurfa fire department at the time of the events.
An undercover agent of the Anti-Smuggling and Organised Crime Department of the Şanlıurfa Security Directorate (hereinafter: “the Security Directorate”) received information that the applicant was selling Kalashnikov cartridges.
After having received information that the applicant had just returned from Syria, the police officers at the Security Directorate searched the applicant’s house on 24 April 2002 and retrieved ninety-five Kalashnikov cartridges. The applicant was arrested.
The applicant maintains that he was beaten by 4 or 5 police officers during arrest. He further claims that while he was held in detention he was beaten, given electric shocks and hosed with cold water.
On the same day, at around 8.10 p.m., the applicant was examined by a doctor at Şanlıurfa State Hospital. According to the medical report issued in this respect, the applicant did not bear any physical signs of illtreatment.
According to a report drafted by a police officer and signed by the applicant, co-accused and a lawyer, the applicant met with his lawyer on 26 April 2002 at 5.50 p.m.
On the same day the applicant was interrogated. He was informed of his rights, particularly his right to a lawyer, which he waived. The applicant claimed, inter alia, that S.Ç. owed him money and that he took Kalashnikov cartridges from him as a guarantee of payment. He further submitted that he later gave 1,185 of these cartridges to B.A. as a guarantee for his own debt.
In the evening of 26 April 2002 the applicant was examined by a doctor at Şanlıurfa State Hospital. According to the medical report issued the same day, the applicant did not bear any physical signs of ill-treatment.
On 27 April 2002 the applicant was brought before the Şanlıurfa public prosecutor. He was informed of his rights, particularly his right to a lawyer which he initially waived. The applicant later changed his mind and his lawyer, Mr H.A., was present at the interrogation. The applicant acknowledged his statements made to the police and reiterated that S.Ç. had given him 1,200 Kalashnikov cartridges to pay for his debt and that he had given them to B.A. as a guarantee for his own debt to him.
On 27 April 2002 the applicant was brought before the investigating judge of the Şanlıurfa Magistrate’s Court, who ordered his remand in custody. The applicant was placed in Şanlıurfa prison.
On 30 April 2002 the applicant was examined by a prison doctor. The medical report drafted on that occasion found signs of blows on the applicant’s right shin bone in 6 or 7 places.
On 24 May 2002 the public prosecutor at the Diyarbakır State Security Court filed a bill of indictment with the same court against the applicant and two others, accusing them of smuggling 1,280 Kalashnikov bullets from Syria on 24 April 2002 and of being in possession of unlicensed bullets.
On 30 May 2002 the applicant met with his lawyer. The latter petitioned the authorities for a further medical report.
On 31 May 2002 the applicant was examined by a doctor at Şanlıurfa State Hospital. According to the medical report issued the same day, the applicant had an old ecchimose below his right knee.
On 31 May 2002 the prison director sent these reports to the Şanlıurfa public prosecutor’s office, in order that they be deposited in the case file before the Diyarbakır State Security Court.
On 2 July 2002 the applicant’s lawyer submitted a petition to the court requesting the applicant’s release. He also stated that the applicant had been subjected to serious ill-treatment whilst in police custody, as was shown in the medical reports. He requested the prosecuting authorities to launch an investigation into the allegation of illtreatment.
In a hearing held on 9 July 2002 the applicant acknowledged the contents of his statements made to the police, the public prosecutor and the investigating judge. He reiterated that S.Ç. gave him a bag for safekeeping and that he did not know there were bullets inside. He further submitted that he did not know how the 95 cartridges ended up in his house and that they must have fallen out in the car when he and S.Ç. went to give the bullets to B.A. The medical reports issued during his detention in police custody were read out to him. He stated that he had nothing to say. He was read out the medical report of 30 April 2002. The applicant submitted that the report was correct and that he was hit on his leg but as he was blindfolded he did not see how his leg was hit.
On 10 July 2002 the applicant’s lawyer applied to the Diyarbakır State Security Court for a revision of the applicant’s continued detention. He also drew the court’s attention to the fact that no action had been taken in relation to the applicant’s complaint of ill-treatment.
By a decision of 11 July 2002 a single judge of that court rejected this request and confirmed the applicant’s continued detention.
In a hearing held on 6 February 2003 the applicant stated that he had been framed. On the same day, the court, taking into account the contradictions in the applicant’s statements throughout the proceedings, the statements of the co-accused and the material evidence, convicted the applicant of the offence and sentenced him to six years and eight months’ imprisonment and a fine.
In his petition for appeal to the Court of Cassation dated 10 May 2003, the applicant’s lawyer repeated the allegation of ill-treatment.
On 18 August 2003 the Court of Cassation dismissed the appeal and upheld the judgment of the Diyarbakır State Security Court.
A description of the relevant domestic law at the material time can be found in Batı and others v. Turkey (nos. 33097/96 and 57834/00, §§ 96100, 3 June 2004).
